Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 20, 2018

The Court of Appeals hereby passes the following order:

A19A0660. ROBERT LEWIS SIMS, JR. v. THE STATE.

      On February 27, 2014, Robert Lewis Sims, Jr., pled guilty to three counts of
aggravated assault and one count of armed robbery. Sims’ attorney filed a motion to
withdraw the plea on March 10, 2014. The trial court denied the motion on August
27, 2014, and Sims filed a pro se notice of appeal from the ruling on September 26,
2014. We, however, lack jurisdiction.1
      “A criminal defendant in Georgia does not have the right to represent himself
and also be represented by an attorney, and pro se filings by represented parties are
therefore unauthorized and without effect.” Tolbert v. Toole, 296 Ga. 357, 363 (3)
(767 SE2d 24) (2014). Here, Sims was represented by counsel who filed a motion to
withdraw the plea. A second attorney filed a notice of appearance before filing an
amended motion to withdraw the plea. There is nothing in the record indicating that
this attorney either withdrew or was relieved from representing Sims. An attorney’s
representation is deemed to continue for at least 30 days after entry of the trial court’s
order. See White v. State, 302 Ga. 315, 318 (1) (806 SE2d 489) (2017) (“defense

      1
        While it has no bearing on our jurisdiction, we note the significant delay in
the transmission of the appeal to this Court. Pursuant to OCGA § 5-6-43 (a), it is the
duty of the trial court clerk to transmit an appeal within five days after receipt of a
transcript or, when no transcript has been filed, with 20 days after the filing of a
notice of appeal. Here, the last transcript was filed in the trial court in November
2015, but it took almost three years for the case to be transmitted to this Court. As our
Supreme Court has noted, such “extended and unjustified delays in resolving criminal
cases make our State’s criminal justice system appear unfair and grossly inefficient.”
Owens v. State, 303 Ga. 254, 259 (811 SE2d 420) (2018).
counsel’s duties toward their clients extend for at least the 30 days after the entry of
judgment when a notice of appeal may be filed”). Accordingly, Sims’ pro se notice
of appeal filed within 30 days of the trial court’s order denying the motion to
withdraw his guilty plea is a nullity. See Soberanis v. State, 345 Ga. App. 403, 405
(812 SE2d 800) (2018). For this reason, the appeal is hereby DISMISSED. See id.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/20/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.